Exhibit 99.1 Cambium Learning Group Announces Closing of $135 Million Credit Facility DALLAS—December 11, 2015—Cambium Learning® Group, Inc. (NASDAQ: ABCD, the “Company”), a leading educational solutions and services company committed to helping all students reach their full potential, announced today completion of a new $135.0 million credit facility by its wholly owned subsidiary Cambium Learning, Inc. (the “Borrower”). The Credit Agreement consists of a $70.0 million term loan A, a $35.0 million term loan B, and a $30.0 million revolving credit facility—secured by a lien on substantially all assets of the Company, the Borrower and the Borrower’s subsidiaries—and matures on December 10, 2020. At the closing of the Credit Agreement, the Borrower was funded $70.0 million of the term Loan A, $35.0 million of the term Loan B, and $0.2 million of the revolving credit facility. In connection with the Credit Agreement, the Company will redeem in full its existing 9.75% Senior Secured Notes due 2017 (the “Notes”) and, on December 10, 2015, the Borrower used the proceeds from the Credit Agreement, in addition to cash on hand, to irrevocably deposit with the trustee under the indenture with respect to the Notes an amount sufficient to pay and discharge all obligations under the Notes and the indenture. The redemption will be effective February 15, 2016. As a result, the Indenture has been satisfied and discharged in full and ceases to be of further effect. John Campbell, chief executive officer of Cambium Learning Group, commented, “Cambium Learning’s strategic and financial transformation has improved our business model and increased our profitability and our creditworthiness. This new credit facility provides us with a debt structure that better matches our seasonal capital needs at a significantly lower cost of capital. We want to thank our entire lending group for their commitment and support during this important refinancing.” Webster Bank, N.A., acted as Joint Lead Arranger, Administrative Agent, L/C Issuer and a Lender; the Bank of Ireland acted as a Joint Lead Arranger and Syndication Agent; and Capital One National Association and Babson Capital Finance, LLC, acted as Co-Documentation Agents. About Cambium Learning Group, Inc.
